OPINION — AG — ** EMPLOYMENT AGENCY — CHARGES ** (1) THE PERIOD OF EMPLOYMENT, HAS NO REFERENCE TO THE DURATION OF THE POSITION, ITSELF, AN INDIVIDUAL SECURING EMPLOYMENT THROUGH A LICENSED EMPLOYMENT AGENCY IS EMPLOYED TO FILL, BUT REFERS TO THE ACTUAL PERIOD OF TIME HE HOLDS HIS EMPLOYMENT, REGARDLESS (A) AS TO WHETHER SAME IS TERMINATED BY THE EMPLOYEE OR BY THE EMPLOYER, (B) AS TO THE CAUSE OF TERMINATION. THEREFORE, IF FOR ANY REASON SUCH AN INDIVIDUAL'S TERM OF EMPLOYMENT TERMINATES WITHIN 90 DAYS " FROM THE DATE OF EMPLOYMENT ", SAME CONSTITUTES A " TEMPORARY EMPLOYMENT " AND A FEE OF NOT MORE THAN 10% OF THE " AMOUNT EARNED " BY HIM WHILE SO EMPLOYED MAY BE CHARGED BY THE AGENCY. (2) IN THE EVENT SAID INDIVIDUAL HAS PAID LESS THAN AMOUNT DUE, AS AFORESAID, THE BALANCE SHOULD BE PAID BY HIM, BUT IF HE HAS PAID MORE THAN AMOUNT DUE, THE EXCESS PAYMENT SHOULD BE REFUNDED TO HIM. (LICENSED EMPLOYMENT AGENCY, FEES, COMPENSATION, COLLECTION) CITE: 40 O.S. 43 [40-43] (FRED HANSEN)